DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1).

Claim 1, Yamazaki (Fig. 1A-10) discloses a pixel array substrate (100; Fig. 1a; Paragraph [0070]; wherein discloses a “pixel substrate”), comprising: 

a plurality of data lines (SJ; Fig. 1B; Paragraph [0074]; wherein discloses source signal lines; S1-Sx; Fig. 9), disposed on the substrate (100; Fig. 1A; 900; Fig. 9) and arranged in a first direction (Fig. 9; wherein figure shows source lines arranged in a first vertical direction); 
5a plurality of scan lines (GI; Fig. 1C; Paragraph [0076]; wherein discloses gate signal lines; G1-Gy; Fig. 9), disposed on the substrate (100; Fig. 1A; 900; Fig. 9) and arranged in a second direction (Fig. 9; wherein figure shows gate lines arranged in a second horizontal direction), wherein the second direction intersects with the first direction (Fig. 9; wherein figure shows gate lines intersecting with source lines); 
a plurality of sub-pixels (600; Fig. 10; Paragraph [0144]; wherein discloses a pixel), disposed on the substrate (Fig. 7A-7E) and arranged into a plurality of first rows arranged in the first direction (Fig. 10; wherein figure shows at least two columns of pixels) and a plurality of second rows arranged in the second direction (Fig. 10; wherein figure shows at least three rows of pixels), wherein each of the first rows (Fig. 10; wherein figure shows at least two columns of pixels) is electrically connected to at least one data line (602; Fig. 10; wherein figure shows each column of pixels are connected to a source line 602), and each of the 10second rows (Fig. 10; wherein figure shows at least three rows of pixels) is electrically connected to one scan line (603; Fig. 10; wherein figure shows each row of pixels connected a gate line 603); 
a first auxiliary line (Fig. 2A and 2B; wherein figures shows a line extending in the vertical direction from the gate line GI which reads on the claimed limitation), disposed on the substrate (100; Fig. 1A), wherein the first auxiliary line (Fig. 2A and 2B; wherein 
a second auxiliary line (GDI; Fig. 2A and 2B; Fig. 5A), disposed on the substrate (100; Fig. 1A), wherein the second auxiliary line belong to a second conductive layer (Paragraph [0091]; wherein discloses GDI and GI are formed in different layers; Fig. 5A), 
15wherein the first auxiliary line (Fig. 2A and 2B; wherein figures shows a line extending in the vertical direction from the gate line GI which reads on the claimed limitation) is located between two scan lines (GI and GI-1; Fig. 2B), the first auxiliary line has a first end (Fig. 2B; wherein line extending in vertical direction is shown to have a first end connected to scan line GI) and a second end opposite to the first end (202b; Fig. 2B; wherein line extending the vertical direction is shown to have a second end connected to contact hole 202b), the first end (Fig. 2B; wherein line extending in vertical direction is shown to have a first end connected to scan line GI) is connected to one of the two scan lines (GI; Fig. 2B), the second end (202b; Fig. 2B; wherein line extending the vertical direction is shown to have a second end connected to contact hole 202b) is separated from the other one of the two scan lines (GI-1; Fig. 2B), and the second auxiliary line (GDI; Fig. 2A and 2B) is electrically connected (201; Fig. 2A and 2B) to the first auxiliary line at the second end (202b; Fig. 2B; wherein line extending the vertical direction is shown to have a second end connected to contact hole 202b) through a conductive via (201; Fig. 2A and 2B; Paragraph [0087]).  

Lee (Fig. 1-11) discloses wherein the second auxiliary line and the plurality of data lines belong to a second conductive layer.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s display device by applying wiring layering, as taught by Lee, so to use a display device with wiring layering for providing a liquid crystal display and a method for manufacturing the same capable of reducing a bezel size (Paragraph [0007]).

Claim 20, Yamazaki (Fig. 1A-10) discloses further comprising: 
a plurality of wiring units (Fig. 5A-5C), disposed corresponding to the plurality of sub-pixels (Fig. 6A, 7A, and 8A), wherein plural wiring units between two adjacent first rows (Fig. 6A, 7A, and 8A; wherein figure shows wirings between columns of pixels) where the first auxiliary line (Fig. 2A and 2B; wherein figures shows a line extending in the vertical direction from the gate line GI which reads on the claimed limitation) and the second auxiliary line (GDI; Fig. 2A and 2B; Fig. 5A) are located comprise four or more types of wiring structures (Fig. 2A; wherein at least lead out gate signal line GDI+1 is comprised of 5 different wiring structures).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1) as applied to claim 1 above, and further in view of Yang et al (US 2017/0294172 A1).

20Claim 2, Yamazaki (Fig. 1A-10) discloses wherein the second auxiliary line comprises a first portion (GDI; Fig. 2A and 2B; GDI; Fig. 5A), the first portion is arranged in the second direction (GDI; Fig. 2A and 2B; GDI; Fig. 5A; wherein figure shows lead out gate lines extending in vertical direction and arrayed in the horizontal direction), wherein the first portion (GDI; Fig. 5A) crosses the scan line separated from the first auxiliary line in the two scan lines (Fig. 5A; wherein figure shows lead out gate line GDI+1 crossing the gate line GI but connected to gate line GI+1) and is electrically connected to the first auxiliary line (Fig. 2A and 2B; wherein figures shows a line extending in the vertical direction from the gate line GI which reads on the claimed limitation) at the second end (202b; Fig. 2B) through the conductive via (201; Fig. 2B).  
Yamazaki in view of Lee does not expressly disclose wherein the second auxiliary line comprises a first portion and a second portion, the first portion and the second portion are arranged in the second direction, wherein the first portion crosses the scan line separated from the first auxiliary line in the two scan lines and is electrically connected to the first auxiliary line at the second end through the conductive via, the second portion is separated from the first portion at the second end, the second portion overlaps with the first auxiliary line in a normal direction of the File: 095292usfsubstrate and crosses the scan line connected to the first auxiliary line, and the second portion is electrically insulated from the first auxiliary line and the scan line connected to the first auxiliary line.
Yang (Fig. 12) discloses wherein the second auxiliary line (120 and 208; Fig. 12) comprises a first portion (120; Fig. 12) and a second portion (208; Fig. 12), the first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying supplemental lines, as taught by Yang, so to use a display device with supplemental lines for providing improved displays for electronic devices such as displays with minimized borders (Paragraph [0010]).

Claim 4, Yang (Fig. 11 and 12) discloses wherein the first portion (120; Fig. 11 and 12) is connected to a gate signal end (122; Fig. 11; Paragraph [0077]), and the second portion (208; Fig. 12) is connected to a direct current signal end (Paragraph [0081]; wherein discloses supplemental lines connected to low power supply voltage VGL).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1) and Yang et al (US 2017/0294172 A1) as applied to claim 2 above, and further in view of Chen et al (US 2018/0158838 A1).

Claim 3, Yamazaki in view of Lee and Yang discloses the pixel array substrate according to claim 2.
Yamazaki in view of Lee and Yang does not expressly disclose wherein a line width of the second 5portion is greater than or equal to a line width of the first auxiliary line outside the second end.  
Chen (Fig. 2 and 3) discloses wherein a line width (W2; Fig. 3) of the second 5portion (230b; Fig. 2 and 3) is greater than or equal to (Paragraph [0028]; Fig. 3; wherein figure shows W2, W1, and W all being at least equal width and therefore reading the “equal to” portion of the limitation) a line width of the first auxiliary line outside the second end (240; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and .

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1) as applied to claim 1 above, and further in view of Lee et al (US 2009/0040166 A1).

Claim 5, Yamazaki in view of Lee discloses the pixel array substrate according to claim 1.
Yamazaki in view of Lee does not expressly disclose further comprising: 
a plurality of first common electrode lines and a plurality of second common electrode 10lines, disposed on the substrate and arranged in the second direction in an alternating manner, wherein one first common electrode line and one second common electrode line are provided between any two adjacent scan lines; and 
a plurality of third common electrode lines, disposed on the substrate, wherein each of the third common electrode lines is connected between one first common electrode line and one 15adjacent second common electrode line, 
wherein the first common electrode lines, the second common electrode lines, and the third common electrode lines also belong to the first conductive layer, and 
wherein at least one first common electrode line and at least one second common electrode line are provided between the two scan lines located at two opposite 
Lee (Fig. 3) discloses further comprising: 
a plurality of first common electrode lines (33; Fig. 3; wherein figure shows a first horizontal common line branch that is arranged adjacent to a first gate line 22) and a plurality of second common electrode 10lines (30; Fig. 3; Paragraph [0041]; wherein figure shows a second horizontal common line arranged adjacent to a second gate line 22), disposed on the substrate (Paragraph [0039]; wherein discloses a substrate) and arranged in the second direction in an alternating manner (Fig. 3; wherein figure shows the horizontal common lines arranged similar to Applicant’s CL1 and CL2 shown in figure 9), wherein one first common electrode line (33; Fig. 3; wherein figure shows a first horizontal common line branch that is arranged adjacent to a first gate line 22) and one second common electrode line (30; Fig. 3; Paragraph [0041]; wherein figure shows a second horizontal common line arranged adjacent to a second gate line 22) are provided between any two adjacent scan lines (22; Fig. 3; wherein figure shows the two horizontal common lines are between two scan lines 22); and 
a plurality of third common electrode lines (33; Fig. 3; wherein figure shows at least two vertical common lines connecting the two horizontal lines), disposed on the substrate (Paragraph [0039]; wherein discloses a substrate), wherein each of the third common electrode lines (33; Fig. 3; wherein figure shows at least two vertical common 
wherein the first common electrode lines (33; Fig. 3; wherein figure shows a first horizontal common line branch that is arranged adjacent to a first gate line 22), the second common electrode lines (30; Fig. 3; Paragraph [0041]; wherein figure shows a second horizontal common line arranged adjacent to a second gate line 22), and the third common electrode lines (33; Fig. 3; wherein figure shows at least two vertical common lines connecting the two horizontal lines) also belong to the first conductive layer (Paragraph [0041]), and 
wherein at least one first common electrode line (33; Fig. 3; wherein figure shows a first horizontal common line branch that is arranged adjacent to a first gate line 22) and at least one second common electrode line (30; Fig. 3; Paragraph [0041]; wherein figure shows a second horizontal common line arranged adjacent to a second gate line 22) are provided between the two scan lines located at two opposite ends of the first 20auxiliary line (22; Fig. 3; wherein figure shows the two horizontal common lines are between two scan lines 22), each one of the at least one first common electrode line (33; Fig. 3; wherein figure shows a first horizontal common line branch that is arranged adjacent to a first gate line 22) and the at least one second common electrode line (30; Fig. 3; Paragraph [0041]; wherein figure shows a second horizontal common line arranged adjacent to a second gate line 22) is disconnected at a position where the first 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to use a display device with a common electrode arrangement for providing a liquid crystal display device having uniform common voltage distribution within a liquid crystal display panel (Paragraph [0010]).

Claim 6, Lee (Fig. 3) discloses wherein at least one third common electrode line (33; Fig. 3; wherein figure shows at least two vertical common lines connecting the two horizontal lines) is provided at each of two opposite sides of the first auxiliary line in the first File: 095292usfdirection (Fig. 3; wherein figures shows the two vertical common lines arranged on either side of line 24).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to 

Claim 7, Yamazaki (Fig. 1A-10) discloses wherein the second auxiliary line (GDI; Fig. 5C) overlaps with at least one third common electrode line (VI; Fig. 5C) in a normal direction of the substrate (Fig. 5C; wherein figure shows lines VI and GDI overlapping) and is electrically insulated from the at least one third common electrode line (VI; Fig. 5C; Paragraph [0096]).  

5Claim 8, Lee (Fig. 3) discloses further comprising: 
a plurality of third auxiliary lines (32; Fig. 3), disposed on the substrate (Paragraph [0039]; wherein discloses a substrate), wherein at least one third auxiliary line (32; Fig. 3) is located between two adjacent first rows (29; Fig. 3; wherein figure shows pixel electrodes 29 and a common line 32 arranged between to different pixels electrodes 29), and each of the third auxiliary lines (32; Fig. 3) crosses the plurality of scan lines (22; Fig. 3; wherein figure shows common line 32 crossing two scan lines 22) and is electrically insulated from the plurality of scan lines (Paragraph [0041]; wherein discloses common line 32 is a different layer than gate lines 22).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to use a display device with a common electrode arrangement for providing a liquid crystal 

Claim 9, Lee (Fig. 3) discloses wherein the plurality of third auxiliary 10lines (32; Fig. 3) also belong to the second conductive layer (Fig. 24; Paragraph [0041]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to use a display device with a common electrode arrangement for providing a liquid crystal display device having uniform common voltage distribution within a liquid crystal display panel (Paragraph [0010]).

Claim 10, Lee (Fig. 3) discloses wherein each of the third common electrode lines (33; Fig. 3; wherein figure shows at least two vertical common lines connecting the two horizontal lines) overlaps with one third auxiliary line (32; Fig. 3) in a normal direction of the substrate (Fig. 3; wherein figure shows elements 33 and 32 overlapping), and at least one of the third common electrode lines (33; Fig. 3) is electrically connected (80; Fig. 3) to the third auxiliary line (32; Fig. 3) overlapping therewith (Fig. 3; wherein figure shows elements 33 and 32 overlapping).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to use a display device with a common electrode arrangement for providing a liquid crystal 

15Claim 11, Lee (US 2014/0152938 A1) (Fig. 1-11) discloses wherein at least one third auxiliary line (COML1; Fig. 4) adjacent to the second auxiliary line (VG1-VG5; Fig. 4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki’s display device by applying wiring layering, as taught by Lee, so to use a display device with wiring layering for providing a liquid crystal display and a method for manufacturing the same capable of reducing a bezel size (Paragraph [0007]).
Lee (US 2009/0040166 A1) (Fig. 3) discloses wherein at least one third auxiliary line (32; Fig. 3) overlaps with plural third common electrode lines (33; Fig. 3; wherein figure shows at least two vertical common lines connecting the two horizontal lines) in a normal direction of the substrate (Fig. 3; wherein figure shows elements 33 and 32 overlapping) and is electrically connected (80; Fig. 3) to the plural third common electrode lines (33; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to use a display device with a common electrode arrangement for providing a liquid crystal display device having uniform common voltage distribution within a liquid crystal display panel (Paragraph [0010]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1) and Lee et al (US 2009/0040166 A1) as applied to claim 8 above, and further in view of Chen et al (US 2010/0296016 A1).

Claim 12, Yamazaki in view of Lee and Lee discloses the pixel array substrate according to claim 8.
Yamazaki in view of Lee and Lee does not expressly disclose further comprising: 
20a plurality of fourth auxiliary lines, disposed on the substrate, wherein each of the fourth auxiliary lines is located between one first common electrode line and one adjacent second common electrode line and is separated from the one first common electrode line and the one adjacent second common electrode line.  
Chen (Fig. 1-6) discloses further comprising: 
20a plurality of fourth auxiliary lines (252 and 254; Fig. 2A), disposed on the substrate (Paragraph [0027]), wherein each of the fourth auxiliary lines (252 and 254; Fig. 2A) is located between one first common electrode line (270; Fig. 2A) and one adjacent second common electrode line (270; Fig. 2A; wherein the common line 270 that is arranged in the adjacent pixel row) and is separated from the one first common electrode line (270; Fig. 2A) and the one adjacent second common electrode line (270; Fig. 2A; wherein the common line 270 that is arranged in the adjacent pixel row).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and 

Claim 13, Chen (Fig. 1-6) discloses wherein the plurality of fourth auxiliary lines (252 and 254; Fig. 2A) also belong to the first conductive layer (250; Fig. 2A; wherein figure shows scan lines 250 and elements 252 and 254 on the same layer).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and Lee’s display device by applying electrode arrangement, as taught by Chen, so to use a display device with an electrode arrangement for providing an active array substrate having thin edge or non-edge and a method for manufacturing the same (Paragraph [0016]).

Claim 14, Lee (US 2009/0040166 A1) (Fig. 3) discloses wherein at least one of the third auxiliary lines (32; Fig. 3) overlaps with plural fourth auxiliary lines (31; Fig. 3) in the normal direction (Fig. 3; wherein figure shows element 31 overlapping with vertical common line 32) and is electrically connected to (Paragraph [0049]) the plural fourth auxiliary lines (31; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a common electrode arrangement, as taught by Lee, so to 

Claim 15, Chen (Fig. 1-6) discloses wherein the second auxiliary line (256; Fig. 5overlaps with plural fourth auxiliary lines (254; Fig. 2E) in the normal direction and is electrically connected (H1 and H2; Fig. 2E) to the plural fourth auxiliary lines (254; Fig. 2E).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and Lee’s display device by applying electrode arrangement, as taught by Chen, so to use a display device with an electrode arrangement for providing an active array substrate having thin edge or non-edge and a method for manufacturing the same (Paragraph [0016]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1) as applied to claim 1 above, and further in view of Baek et al (US 2007/0132684 A1).

Claim 16, Yamazaki in view of Lee discloses the pixel array substrate according to claim 1. 
Yamazaki in view of Lee does not expressly disclose wherein the plurality of scan lines comprise a plurality of first scan lines and a plurality of second scan lines, the 
Baek (Fig. 1 and 6B) discloses wherein the plurality of scan lines (Gj-1 through Gj+2; Fig. 6B) comprise a plurality of first scan lines (Gj-1 and Gj+1; Fig. 6B) and a plurality of second scan lines (Gj and Gj+2; Fig. 6B), the plurality of first scan lines (Gj-1 and Gj+1; Fig. 6B) and the plurality of second scan lines (Gj and Gj+2; Fig. 6A) are arranged in the second direction in an 10alternating manner (Fig. 6B; wherein figure shows scan lines in an 10alternating manner) and are electrically connected to the plurality of second rows respectively (Fig. 6B; wherein figure shows scan lines are respectively connected to rows of pixels), the plurality of data lines (D1a-D6b; Fig. 6B) comprise a plurality of first data lines (D1a-D6a; Fig. 6B) and a plurality of second data lines (D1b-D6b; Fig. 6B), and the plurality of first data lines (D1a-D6a; Fig. 6B) and the plurality of second data lines (D1b-D6b; Fig. 6B) are arranged in the first direction in an alternating manner (Fig. 6B; wherein figure shows data lines arranged in alternating manner), wherein one first data line (D1b; Fig. 6B) and one second data line (D2a; Fig. 6B) are provided between any two adjacent first rows (Fig. 6B; wherein figure show two data 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee’s display device by applying a data and a scan line arrangement, as taught by Baek, so to use a display device with a data and a scan line arrangement for providing a liquid crystal display having the advantages of preventing the coupling defect and the stripe defect present in high speed driving of the display (Paragraph [0014]).

Claim 17, Yamazaki (Fig. 1A-10) discloses 15wherein the first auxiliary line (Fig. 2A and 2B; wherein figures shows a line extending in the vertical direction from the gate line GI which reads on the claimed limitation) is located between two adjacent first scan lines (GI and GI-1; Fig. 2B), the first end (Fig. 2B; wherein line extending in vertical direction is shown to have a first end connected to scan line GI) is connected to one of the two adjacent first scan lines (GI; Fig. 2B), the second end (202b; Fig. 2B; wherein line extending the vertical direction is shown to have a second end connected to contact hole 202b) of the first auxiliary line is separated from the other one of the two adjacent scan lines (GI-1; Fig. 2B), and the second scan line (Gn-1; Fig. 2A and 2B) is .  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2003/0030381 A1) in view of Lee et al (US 2014/0152938 A1) and Baek et al (US 2007/0132684 A1) as applied to claim 17 above, and further in view of Nakagawa (US 2020/0174315 A1).

Claim 18, Yamazaki in view of Lee and Baek discloses the pixel array substrate according to claim 17.
Yamazaki in view of Lee and Baek does not expressly disclose further comprising: 
a fifth auxiliary line, disposed on the substrate and located between two adjacent first rows, wherein the fifth auxiliary line and the first auxiliary line are respectively located at opposite sides of the first scan line electrically connected to the first auxiliary line in the second direction, and the fifth auxiliary line connects the first scan line electrically connected to the first auxiliary line to one adjacent second scan line.  
Nakagawa (Fig. 1 and 4) discloses further comprising: 
a fifth auxiliary line (110-1-1; Fig. 1 and 4; wherein figure shows overlapping regions), disposed on the substrate (406; Fig. 4) and located between two adjacent first rows (106-1 and 106-2; Fig. 4), wherein the fifth auxiliary line (110-1-1; Fig. 1 and 4; wherein the portion below 106-1) and the first auxiliary line (110-1-1; Fig. 1 and 4; 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and Baek’s display device by applying a wiring arrangement, as taught by Nakagawa, so to use a display device with a wiring arrangement for providing lead-out lines of the display device to provide continuous transmittance of signals to data/gate lines (Paragraph [0003]).

Claim 19, Nakagawa (Fig. 1 and 4) discloses wherein the fifth auxiliary line (110-1-1; Fig. 4) also 5belongs to the first conductive layer (106-1; Fig. 4; wherein figure shows element 110-1-1 on the same layer as gate line 106-1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Yamazaki in view of Lee and Baek’s display device by applying a wiring arrangement, as taught by Nakagawa, so to use a display device with a wiring arrangement for providing lead-out lines of the display 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        02/08/2022